      Case: 1:21-cv-03386 Document #: 1 Filed: 06/23/21 Page 1 of 13 PageID #:1




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

NICK TSAGARIS,                                         )
                                                       )
               Plaintiff,                              )
                                                       )       Case No. 21-cv-03386
               v.                                      )
                                                       )
EQUIFAX INFORMATION                                    )
SERVICES, LLC and ONLINE INFORMATION                   )
SERVICES, INC.                                         )
                                                       )
                                                       )
                                                       )
               Defendants.                             )

                                           COMPLAINT

       Plaintiff, Nick Tsagaris, brings this action under the Fair Credit Reporting Act, 15 U.S.C.

§ 1681, et seq. (“FCRA”), and Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq.

(“FDCPA”), for a finding that Defendants’ actions violated the FCRA and FDCPA, and to recover

damages for Defendants’ violations, and alleges:

                                 JURISDICTION AND VENUE

        1.     This Court has jurisdiction pursuant to § 1692k(d) of the FDCPA and

28 U.S.C.§ 1331, and jurisdiction arises under the Fair Credit Reporting Act 15 U.S.C. §1681, et.

seq., and pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1337.

        2.     Venue is proper in this District because parts of the acts and transactions occurred

here, and Defendants transacts substantial business here.

                                            STANDING

       3.      Plaintiff has suffered an injury in fact that is traceable to Defendants’ conduct and

that is likely to be redressed by a favorable decision in this matter.




                                                  1
      Case: 1:21-cv-03386 Document #: 1 Filed: 06/23/21 Page 2 of 13 PageID #:2




        4.      Specifically, Plaintiff suffered a concrete injury and harm to his reputation as a

result of Defendant sharing of false information regarding an alleged debt. Evans v. Portfolio

Recovery Associates, 889 F.3d 337, 344 (7th Cir. 2018).

        5.      Plaintiff has thus suffered an injury as a result of Defendant’s conduct, and suffered

harm to her reputation, giving rise to standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct.

1540, 1544 (2016), quoting Lujan v. Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress

has the power to define injuries and articulate chains of causation that will give rise to a case or

controversy where none existed before.); Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir.

1990) (“Congress can create new substantive rights, such as a right to be free from

misrepresentations, and if that right is invaded the holder of the right can sue without running afoul

of Article III, even if he incurs no other injury[.]”).

                                              PARTIES

        6.      Plaintiff, Nick Tsagaris (“Plaintiff”), is a resident of the State of Illinois, and a

“consumer” as that term is defined at 15 U.S.C. § 1681a(c) of the FCRA.

         7.     Defendant Online Information Services, Inc. (“OIS”) is a North Carolina

Corporation. It is authorized to do business in Illinois. Its registered agent in Illinois Corporation

Services C, which can be served at 801 Adlai Stevenson Drive, Springfield, Illinois 62703.

         8.     OIS is engaged in the business of a collection agency, using the mails and

telephone to collect consumer debts originally owed to others.

        9.      Defendant, Equifax Information Services, LLC (“Equifax”), is a limited liability

company formed under the laws of the State of Georgia that that regularly conducts business

throughout every state and county in the United States and is registered to do business in Illinois.




                                                   2
      Case: 1:21-cv-03386 Document #: 1 Filed: 06/23/21 Page 3 of 13 PageID #:3




Equifax’s registered agent is Illinois Corporation Service Co., located at 801 Adlai Stevenson

Drive, Springfield, IL 62703.

        10.    Equifax regularly assembles and/or evaluates consumer credit information for the

purpose of furnishing consumer reports to third parties and uses interstate commerce to prepare

and/or furnish consumer reports. Accordingly, at all relevant times Equifax was a “consumer

reporting agency” as that term is defined at 15 U.S.C. § 1681a(f).

                                  FACTUAL ALLEGATIONS

        11.    According to OIS, Plaintiff incurred a delinquent debt owed originally owed for a

Duke Energy North Carolina account. (“Account”).

        12.    However, the Duke Energy North Carolina account was not in fact an account of

Plaintiff’s.

        13.    Plaintiff has never resided in North Carolina or owned property in North Carolina.

         14.   On information and belief, the Account was used for personal, family, and

household purchases.

         15.   The Account is a “debt” as that term is defined in § 1692a(5) of the FDCPA.

         16.   According to OIS, Plaintiff did not make payments on the Account when due, and

the Account went into default.

         17.   In response to collection attempts by OIS, Plaintiff consulted with the attorneys at

Community Lawyers Group, LLC, who, on January 21, 2021, sent a letter to Defendant, OIS,

indicating that Plaintiff disputed the debt. (Exhibit A, Dispute Letter).

         18.   Defendant, OIS received Plaintiff’s dispute on January 26, 2021.

         19.   Plaintiff’s letter stated, in part, that the amount reported on Plaintiff’s credit

reports was not accurate.


                                                  3
      Case: 1:21-cv-03386 Document #: 1 Filed: 06/23/21 Page 4 of 13 PageID #:4




        20.    A statement that “the amount reported is not accurate” evinces the intention to

dispute the validity of at least a portion of the purported debt. Evans, 889 F.3d at 377. “There is

simply no other way to interpret this language.” Id.

        21.    Thereafter, on May 19, 2021, OIS communicated credit information regarding the

Account to the Equifax consumer reporting agency, including the balance, an account number,

and the date reported. (Exhibit B, Redacted Excerpt from Plaintiff’s Equifax Report).

        22.    OIS failed to communicate that Plaintiff had disputed the Account when it

communicated other information to Equifax regarding the Account.

        23.    15 U.S.C. § 1692e of the FDCPA provides as follows:

               False or misleading representations

               A debt collector may not use any false, deceptive, or misleading
               representation or means in connection with the collection of any debt.
               Without limiting the general application of the foregoing, the following
               conduct is a violation of this section:

               . . . (8) Communicating or threatening to communicate to any person
               credit information which is known or which should be known to be
               false, including the failure to communicate that a disputed debt is
               disputed. . . .

        24.    Defendant, OIS failed to communicate a dispute to the Equifax credit reporting

agency, in violation of 15 U.S.C. § 1692e(8), when they knew or should have known about the

dispute and they communicated other information regarding the Account to Equifax.

        25.    Credit reporting by a debt collector constitutes an attempt to collect a debt. E.g.,

Rivera v. Bank One, 145 F.R.D. 614, 623 (D.P.R. 1993) (a creditor’s report of a debt to a

consumer reporting agency is a “powerful tool, designed in part to wrench compliance with

payment terms from its cardholder”).




                                                 4
      Case: 1:21-cv-03386 Document #: 1 Filed: 06/23/21 Page 5 of 13 PageID #:5




        26.    Defendants’ false credit reporting adversely impacted Plaintiff’s credit reputation

and creditworthiness.

        27.    A debt reported with no dispute results in a much lower credit score than a report

of both the debt and the dispute. See Saunders v. Branch Banking and Trust Co. of VA, 526 F. 3d

142, 146-47 (4th Cir. 2008).


        28.    Defendants’ collection communications are to be interpreted under the

“unsophisticated consumer” standard. See, Gammon v. GC Services, Ltd. Partnership, 27 F.3d

1254, 1257 (7th Cir. 1994).

COUNT I—FAIR DEBT COLLECTION PRACTICES ACT— ONLINE INFORMATION
                         SERVICES, INC.

        29.    Plaintiff re-alleges and incorporates by reference each of the preceding paragraphs

in this complaint as though fully set forth herein.

        30.    Defendant, OIS failed to communicate a dispute to the Equifax credit reporting

agency, in violation of 15 U.S.C. § 1692e(8), when they knew or should have known about the

dispute and they communicated other information regarding the Account to Equifax.


       WHEREFORE, Plaintiff asks that this Court enter judgment in his favor and against

Defendant OIS as follows:

                        A. Statutory damages pursuant to 15 U.S.C. § 1692k(a)(2);

                        B. Costs and reasonable attorney fees pursuant to 15 U.S.C.

                            § 1692k(a)(3); and

                        C. Such other or further relief as this Court deems proper.


              COUNT II—UNREASONABLE REINVESTIGATION—EQUIFAX




                                                  5
      Case: 1:21-cv-03386 Document #: 1 Filed: 06/23/21 Page 6 of 13 PageID #:6




           31.   Plaintiff re-alleges and incorporates by reference each of the preceding paragraphs

in this complaint as though fully set forth herein.

           32.   On May 13, 2021, Plaintiff, through counsel, sent a letter to Equifax via first class

and certified mail, stating that inaccurate information is being reported on his credit report, and

asking that the account be corrected. (Exhibit C, Dispute Letter To Equifax).

           33.   Equifax received Plaintiff’s disputes.

           34.   To date, Equifax continues to report the tradeline on the account.

           35.   The tradeline lists numerous inaccuracies.

           36.   In fact, the tradeline should not be listed as all as the debt is not owed by Plaintiff.

           37.   Despite the foregoing, Equifax has disseminated credit reports and/or information

that Plaintiff owes the foregoing Account.

           38.   Equifax has been reporting derogatory and inaccurate statements and information

relating to Plaintiff and Plaintiff’s credit history to third parties.

           39.   The inaccurate information reflects negatively upon Plaintiff, Plaintiff’s credit

application history, Plaintiff’s financial responsibility as a debtor and Plaintiff’s credit worthiness.

           40.   The credit reports have been and continue to be disseminated to various persons

and credit grantors, both known and unknown.

           41.   Upon information and belief, within five days of Plaintiff disputing the inaccurate

information with Equifax, Equifax notified the furnisher of Plaintiff’s dispute and the nature of the

dispute.

           42.   Upon information and belief, Equifax updated the reporting of the inquiry at issue

solely based upon the information it received from the furnisher in response to Plaintiff’s dispute.




                                                    6
      Case: 1:21-cv-03386 Document #: 1 Filed: 06/23/21 Page 7 of 13 PageID #:7




        43.    Despite Plaintiff’s efforts to date, Equifax has nonetheless deliberately, willfully,

intentionally, recklessly, and negligently failed to perform reasonable reinvestigations of the above

disputes as required by the FCRA, has failed to remove the inaccurate information, and has

continued to report the derogatory inaccurate information about Plaintiff.

        44.    Plaintiff has been damaged, and continues to be damaged, in the following ways:

               A.      Adverse credit action;

               B.      Out of pocket expenses associated with disputing the information only to
                       find the information to remain on the credit report;

               C.      Emotional distress and mental anguish associated with having incorrect
                       derogatory personal information transmitted about Plaintiff to other people,
                       both known and unknown;

               D.      Denial of credit, loans, financing and/or other damages, not yet known by
                       Plaintiff; and,

               E.      Decreased credit score which may result in inability to obtain credit or
                       favorable terms on future attempts.

        45.    At all times pertinent hereto, the conduct of Equifax, as well as that of its agents,

servants and/or employees, was malicious, intentional, willful, reckless, and in grossly negligent

disregard for federal and state laws and the rights of Plaintiff herein.

        46.    15 U.S.C. § 1681i(a) of the FCRA provides as follows:

               Reinvestigation required

               . . . if the completeness or accuracy of any item of information contained
               in a consumer’s file at a consumer reporting agency is disputed by the
               consumer and the consumer notifies the agency directly, or indirectly
               through a reseller, of such dispute, the agency shall, free of charge,
               conduct a reasonable reinvestigation to determine whether the disputed
               information is inaccurate. . . .




                                                  7
      Case: 1:21-cv-03386 Document #: 1 Filed: 06/23/21 Page 8 of 13 PageID #:8




        47.    Equifax willfully or negligently failed to conduct a proper and reasonable

reinvestigation concerning the inaccurate information in Plaintiff’s credit report after receiving

notice of the dispute from Plaintiff, in violation of 15 U.S.C. 1681i(a)(1).

        48.    15 U.S.C. § 1681i(a) of the FCRA provides as follows:

               Prompt notice of dispute to furnisher of information

               . . . Before the expiration of the 5-business-day period beginning on the
               date on which a consumer reporting agency receives notice of a dispute
               from any consumer or a reseller in accordance with paragraph (1), the
               agency shall provide notification of the dispute to any person who
               provided any item of information in dispute, at the address and in the
               manner established with the person. . . .

        49.    Equifax willfully or negligently failed to provide all relevant information provided

by Plaintiff regarding the dispute of the inaccurate information to the furnishing agency, in

violation of 15 U.S.C. § 1681i(a)(2).

        50.    15 U.S.C. § 1681i(a) of the FCRA provides as follows:

               Consideration of consumer information

               In conducting any reinvestigation under paragraph (1) with respect to
               disputed information in the file of any consumer, the consumer
               reporting agency shall review and consider all relevant information
               submitted by the consumer in the period described in paragraph (1)(A)
               with respect to such disputed information.

        51.    Equifax willfully or negligently failed to consider all relevant information

submitted by Plaintiff concerning the dispute of the inaccurate information, in violation of 15

U.S.C. § 1681i(a)(4).

        52.    15 U.S.C. § 1681i(a) of the FCRA provides as follows:

               Treatment of inaccurate or unverifiable information

               . . . If, after any reinvestigation under paragraph (1) of any information
               disputed by a consumer, an item of the information is found to be




                                                 8
      Case: 1:21-cv-03386 Document #: 1 Filed: 06/23/21 Page 9 of 13 PageID #:9




                inaccurate or incomplete or cannot be verified, the consumer reporting
                agency shall—

                (i) promptly delete that item of information from the file of the
                consumer, or modify that item of information, as appropriate, based on
                the results of the reinvestigation; and. . . .

         53.    Equifax willfully or negligently failed to delete the inaccurate information from

Plaintiff’s credit file after reinvestigation, in violation of 15 U.S.C. § 1681i(a)(5).

         54.    15 U.S.C. § 1681e(b) of the FCRA provides as follows:

                Accuracy of report

                Whenever a consumer reporting agency prepares a consumer report it
                shall follow reasonable procedures to assure maximum possible
                accuracy of the information concerning the individual about whom the
                report relates.

         55.    Equifax willfully or negligently failed to employ and follow reasonable procedures

to assure maximum possible accuracy of Plaintiff’s credit report, information and file, in violation

of 15 U.S.C. § 1681e(b).

         56.    The conduct of Equifax was a direct and proximate cause, as well as a substantial

factor, in bringing about the injuries, damages and harm to Plaintiff that are outlined more fully

above and, as a result, Equifax is liable to Plaintiff for the full amount of statutory and actual

damages, along with attorneys’ fees and the costs of litigation, as well as such further relief, as

may be permitted by law.

        WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s

favor and against Defendants as follows:

                A.      Actual damages pursuant to 15 U.S.C.A § 1681n and 15 U.S.C.A. § 1681o;

                B.      Statutory damages pursuant to 15 U.S.C.A. §1681n;

                C.      Costs and attorney’s fees pursuant to 15 U.S.C.A. § 1681n and § 1681o

                D.      Such other or further relief as the Court deems proper.


                                                   9
    Case: 1:21-cv-03386 Document #: 1 Filed: 06/23/21 Page 10 of 13 PageID #:10




 COUNT III—FURNISHER LIABILITY— ONLINE INFORMATION SERVICES, INC.

        57.    Plaintiff re-alleges and incorporates by reference each of the preceding paragraphs

in this complaint as though fully set forth herein.

        58.    OIS received notification from Equifax that Plaintiff disputed the inaccurate

information and the nature of Plaintiff’s dispute.

        59.    Upon information and belief, OIS received from Equifax, notice of Plaintiff’s

dispute by an Automated Consumer Dispute Verification Notice.

        60.    OIS then and their owed Plaintiff a duty to assist Equifax in a re-investigation into

the disputed information being reported about Plaintiff by OIS.

        61.    15 U.S.C. § 1681s-2(b) of the FCRA provides as follows:

               Duties of furnishers of information upon notice of dispute

               After receiving notice pursuant to section 1681i (a)(2) of this title of a
               dispute with regard to the completeness or accuracy of any information
               provided by a person to a consumer reporting agency, the person
               shall—

                     (A) conduct an investigation with respect to the disputed
               information;

        62.    OIS willfully and negligently failed to conduct an investigation of the inaccurate

information that Plaintiff disputed upon receiving notice of the dispute of the consumer from

Equifax in violation of 15 U.S.C. § 1681s-2(b)(A).

        63.    After receiving notice pursuant to section 1681i (a)(2), 15 U.S.C. § 1681s-2(b) of

the FCRA provides a furnisher shall:

                     . . . (B) review all relevant information provided by the
               consumer reporting agency pursuant to section 1681i (a)(2) of this title;

        64.    OIS willfully and negligently failed to review all relevant information concerning

Plaintiff’s account provided by Equifax in violation of 15 U.S.C. § 1681s-2(b)(1)(B).



                                                 10
    Case: 1:21-cv-03386 Document #: 1 Filed: 06/23/21 Page 11 of 13 PageID #:11




        65.    After receiving notice pursuant to section 1681i (a)(2), 15 U.S.C. § 1681s-2(b) of

the FCRA provides a furnisher shall:

                      . . . (C) report the results of the investigation to the consumer
               reporting agency;

        66.    OIS willfully and negligently failed to report the inaccurate status of the

inaccurate information to Equifax in violation of 15 U.S.C. § 1681s-2(b)(1)(C).

        67.    After receiving notice pursuant to section 1681i (a)(2), 15 U.S.C. § 1681s-2(b) of

the FCRA provides a furnisher shall:

                      . . . (D) if the investigation finds that the information is
               incomplete or inaccurate, report those results to all other consumer
               reporting agencies to which the person furnished the information and
               that compile and maintain files on consumers on a nationwide basis;

        68.    OIS willfully and negligently failed to properly participate, investigate and

comply with the reinvestigations that were conducted by any and all credit reporting agencies

concerning the inaccurate information disputed by Plaintiff, in violation of 15 U.S.C. § 1681s-

2(b)(1)(D).

        69.    After receiving notice pursuant to section 1681i (a)(2), 15 U.S.C. § 1681s-2(b) of

the FCRA provides a furnisher shall:

               . . . (E) if an item of information disputed by a consumer is found to be
               inaccurate or incomplete or cannot be verified after any reinvestigation
               under paragraph (1), for purposes of reporting to a consumer reporting
               agency only, as appropriate, based on the results of the reinvestigation
               promptly—

                      (i) modify that item of information;
                      (ii) delete that item of information; or
                      (iii) permanently block the reporting of that item of information.

        70.    OIS willfully and negligently continued to furnish and disseminate inaccurate and

derogatory credit, account and other information concerning Plaintiff to credit reporting agencies




                                                11
    Case: 1:21-cv-03386 Document #: 1 Filed: 06/23/21 Page 12 of 13 PageID #:12




and other entities despite knowing that said information was inaccurate, in violation of 15 U.S.C.

§ 1681s-2(b)(1)(E).

        71.    OIS willfully and negligently failed to comply with the requirements imposed on

furnishers of information pursuant to 15 U.S.C. § 1681s-2(b).

        72.    The conduct of OIS was a direct and proximate cause, as well as a substantial

factor, in bringing about the injuries, damages and harm to Plaintiff that are outlined more fully

above and, as a result, OIS is liable to Plaintiff for the full amount of statutory and actual

damages, along with attorneys’ fees and the costs of litigation, as well as such further relief, as

may be permitted by law.

       WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s

favor and against Defendant as follows:

               A.      Actual damages pursuant to 15 U.S.C.A § 1681n and 15 U.S.C.A. §
                       1681o;

               B.      Statutory damages pursuant to 15 U.S.C.A. §1681n;

               C.      Costs and attorney’s fees pursuant to 15 U.S.C.A. § 1681n and § 1681o

               D.      Such other or further relief as the Court deems proper.

                                         JURY DEMAND

                                   Plaintiff demands trial by jury.



                                                       Respectfully submitted,

                                                       By: s/Michael J. Wood
                                                       One of Plaintiff’s Attorneys

Celetha Chatman
Michael Wood
Community Lawyers LLC
980 N Michigan Ave, Suite 1400
Chicago, IL 60611



                                                  12
   Case: 1:21-cv-03386 Document #: 1 Filed: 06/23/21 Page 13 of 13 PageID #:13




Ph: (312) 757-1880
Fx: (312) 265-3227
cchatman@communitylawyersgroup.com




                                       13
